DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “autonomous electrical cleaning apparatus” in Claims 1-16, “apparatus-component” in Claims 1, 6-12, 14, and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, 6-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haegermarck et al. WO2016/091291 A1 (hereafter Haegermarck et al.)(use US 2017/0344019 for citations).

Regarding Claim 1, Haegermarck et al. anticipates:
Claim 1 (Original): An autonomous electrical cleaning apparatus (robotic cleaning devices 10) comprising: 
a cleaner body (main body 11) that can move autonomously on a surface to be cleaned and provides with a suction port (opening 18) on a bottom face (Figure 1); 
an electric blower (suction fan 20) that generates suction vacuum pressure on the suction port; 
a rotating brush (brush roll 17) disposed at the suction port (Figure 1); 
a rotating-brush driver (brush roll motor 19) that drives the rotating brush; 
a driving wheel (driving wheels 12 and 13) that movably supports the cleaner body; 
a wheel driver (wheel motors 15a and 15b) that drives the driving wheel; 
a cleaning-target-surface detector (3D sensor system 22) configured to detect a type of the surface to be cleaned (Paragraphs [0042] - [0044] and Figure 3c); and 
a controller (controller 16) configured to adjust a controlled variable (current of suction fan 20, rotation speed of brush roll 19 or driving wheels 12 and 13) of at least one of strength of suction vacuum pressure acting on the suction port (lower suction fan 20 current, Paragraph [0047]), a rotation speed of the rotating brush (lower rotational speed for smooth surface, Paragraph [0047]), a rotation direction of the rotating brush, and a rotation speed of the driving wheel (driven at a lower speed to prevent slipping on carpet, Paragraph [0047]) based on the type of the surface to be cleaned detected with the cleaning-target-surface detector, 
wherein the cleaning-target-surface detector is configured to detect the type of the surface to be cleaned at a detection position ahead of an apparatus-component to be adjusted in the controlled variable among the suction port, the rotating brush, and the driving wheel (as shown in Figure 4a, the robotic cleaning device projects laser beam 30 in front of the device which is view by camera 23 ahead of the brush roll 17 and driving wheels 12 and 13), and 
wherein the controller is configured to adjust the controlled variable of the apparatus- component when the apparatus-component moves by a distance between the apparatus- component and the detection position of the cleaning-target-surface detector after the type of the surface to be cleaned is changed (Paragraph [0047]).  

Regarding Claim 2, Haegermarck et al. anticipates:
Claim 2 (Original): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the cleaning-target-surface detector (3D sensor system 22) is configured to detect the type of the surface to be cleaned from an area ahead of the cleaner body (main body 11)(shown in Figure 4a).  

Regarding Claim 4, Haegermarck et al. anticipates:
Claim 4 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the cleaning-target-surface detector (3D sensor system 22) includes an image sensor (camera 23) configured to generate an image of the detection position (Paragraph [0038]).  

Regarding Claim 6, Haegermarck et al. anticipates:
Claim 6 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the controller (controller 16) is configured to adjust the controlled variable (current of suction fan 20, rotation speed of brush roll 19 or driving wheels 12 and 13) of a rotation speed of the electric blower (lower suction fan 20 current, Paragraph [0047]), when a type of a current surface to be cleaned that the suction port faces is different from a type of a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22) and the apparatus-component moves by a distance from the detection position of the cleaning-target-surface detector (Paragraph [0047]).  

Regarding Claim 7, Haegermarck et al. anticipates:
Claim 7 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the controller (controller 16) is configured to adjust the controlled variable (current of suction fan 20, rotation speed of brush roll 19 or driving wheels 12 and 13) of at least one of a rotation speed (lower rotational speed for smooth surface, Paragraph [0047]) and a rotation direction of the rotating- brush driver, when a type of a current surface to be cleaned that the rotating brush contacts is different from a type of a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22) and the apparatus- component moves by a distance from the detection position of the cleaning-target-surface detector (Paragraph [0047]).  

Regarding Claim 8, Haegermarck et al. anticipates:
Claim 8 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the controller (controller 16) is configured to adjust the controlled variable (current of suction fan 20, rotation speed of brush roll 19 or driving wheels 12 and 13) of a rotation speed of the wheel driver (driven at a lower speed to prevent slipping on carpet, Paragraph [0047]), when a type of a current surface to be cleaned that the driving wheel contacts is different from a type of a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22) and the apparatus-component moves by a distance from the detection position of the cleaning-target-surface detector (Paragraph [0047]).  

Regarding Claim 9, Haegermarck et al. anticipates:
Claim 9 (Original): The autonomous electrical cleaning apparatus according to claim 6, 
wherein the controller (controller 16) is configured to adjust the controlled variable (current of suction fan 20, rotation speed of brush roll 19 or driving wheels 12 and 13) of a rotation speed of the electric blower (lower suction fan 20 current, Paragraph [0047]), when a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22) is rougher in terms of surface unevenness than a current surface to be cleaned that the suction port faces and the apparatus-component moves by a distance from the detection position of the cleaning-target-surface detector (Paragraphs [0047] and [0053]).  

Regarding Claim 10, Haegermarck et al. anticipates:
Claim 10 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 6 
wherein the controller (controller 16) is configured to decrease a rotation speed of the electric blower (lower suction fan 20 current, Paragraph [0047]), when a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22) is finer in terms of surface unevenness than a current surface to be cleaned that the suction port faces and the apparatus-component moves by a distance from the detection position of the cleaning-target-surface detector (Paragraphs [0047] and [0051]).  

Regarding Claim 11, Haegermarck et al. anticipates:
Claim 11 (Original): The autonomous electrical cleaning apparatus according to claim 7, 
wherein the controller (controller 16) is configured to increase the rotation speed of the rotating-brush driver (brush roll motor 19), when the next surface to be cleaned detected is larger in friction coefficient than the current surface to be cleaned and the apparatus-component moves the distance from the detection position of the cleaning-target-surface detector (3D sensor system 22)(lower rotational speed for smooth surface, Paragraph [0047] – therefore, it is configured for a higher rotational speed for a surface that is not smooth).  

Regarding Claim 12, Haegermarck et al. anticipates:
Claim 12 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 7 
wherein the controller (controller 16) is configured to decrease the rotation speed of the rotating-brush driver (brush roll motor 19), when the next surface to be cleaned is smaller in friction coefficient than the current surface to be cleaned and the apparatus-component moves the distance from the detection position of the cleaning-target-surface detector (3D sensor system 22)(lower rotational speed for smooth surface, Paragraph [0047]).  

Regarding Claim 14, Haegermarck et al. anticipates:
Claim 14 (Original): The autonomous electrical cleaning apparatus according to claim 8, 
wherein the controller (controller 16) is configured to decrease the rotation speed of the wheel driver (wheel motors 15a and 15b), when the next surface to be cleaned is larger in friction coefficient than the current surface to be cleaned and the apparatus-component moves the distance from the detection position of the cleaning-target-surface detector (3D sensor system 22)(driven at a lower speed to prevent slipping on carpet, Paragraph [0047]).  

Regarding Claim 15, Haegermarck et al. anticipates:
Claim 15 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 8 
wherein the controller (controller 16) is configured to increase the rotation speed of the wheel driver (wheel motors 15a and 15b), when the next surface to be cleaned is smaller in friction coefficient than the current surface to be cleaned and the apparatus-component moves the distance from the detection position of the cleaning-target-surface detector (3D sensor system 22)(driven at a lower speed to prevent slipping on carpet, Paragraph [0047] – therefore, it is configured for an increased rotational speed for a surface that is smooth – smaller in friction coefficient).  

Regarding Claim 16, Haegermarck et al. anticipates:
Claim 16 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, further comprising; 
a pair of right and left second rotating brushes (rotating side brush 14 – may comprise two rotating side brushes arranged laterally on each side of, and adjacent to, the opening 18, Paragraph [0033]) that are provided on the bottom face of the cleaner body (main body 11) and are disposed on respective right and left sides of the suction port (opening 18)(Figure 1 and Paragraph [0033]); and 
a pair of right and left second brush drivers that drive the corresponding right and left second rotating brushes (Paragraph [0033] - could be controlled by the drive motors 15a, 15b, the brush roll motor 19, or alternatively a separate side brush motor (not shown)), 
wherein the controller (controller 16) is configured to vary at least one of a rotation speed of each of the second rotating brushes (Paragraph [0047] - side brush 14 can typically be driven to rotate with at a lower rotational speed), a rotation direction of each of the second rotating brushes, and an elevation position of each of the second rotating brushes when the second rotating brushes reaches a next surface to be cleaned to be detected with the cleaning-target-surface detector (3D sensor system 22).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haegermarck et al. WO 2016/091291 A1 (hereafter Haegermarck et al.)(use US 2017/0344019 for citations).

Regarding Claim 5, Haegermarck et al. teaches:
Claim 5 (Currently Amended): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the cleaning-target-surface detector (3D sensor system 22) includes an infrared sensor configured to detect infrared rays from the detection position (see discussion below).  

Haegermarck discloses the use of a camera 32 and at least one laser light source 27, 28 for collecting the images used by the controller to control the device operation as disclosed.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that most cameras and lasers operate in both the visible and near infrared spectrum.  Therefore it would have been obvious design choice to elect to employ an infrared laser source with the camera capable of imaging at the selected wavelength with the motivation to eliminate the emission of a visible light source that may be distracting to a user or be a source of interest from a pet that may entice the pet to compromise the device operation.
 	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haegermarck et al. WO 2016/091291 A1 (hereafter Haegermarck et al.)(use US 2017/0344019 for citations) in view of Windh et al. WO 2016/096046 A1 (hereafter Windh et al.).

Regarding Claim 3, Haegermarck et al. teaches:
Claim 3 (Original): The autonomous electrical cleaning apparatus according to claim 1, 
wherein the cleaning-target-surface detector (3D sensor system 22) is configured to detect the type of the surface to be cleaned from an area directly below the cleaning body (see discussion below).  

Haegermarck et al. teaches a robotic cleaning device 10 with all the claim elements of Claim 1.  Haegermarck et al. teaches the use of a 3D sensor system 22 that is configured to detect the type of surface to be cleaned.  Although it is clear that the 3D sensor system 22 employs a camera and laser light source that projects from the main body 11, it is unclear if the detector includes an ability to detect the type of surface from an area directly below the cleaning body as claimed.  The reference Windh et al. discloses a slightly different embodiment of a robotic cleaning device 10 from the same Assignee.  The Windh et al. device is configured with a controller 16 to detect the type of surface to be cleaned from an area directly below the main body 11 by measuring the drive current of the brush roll 17.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Haegermarck et al. device to include a similar current measuring capability as disclosed by Windh et al. with the motivation to provide both distant and engaged floor measurements which together tend to verify to the controller that the proper floor type setting has been detected.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with floor type detection.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.